UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANURI TEX CO., LTD,

Plaintiff,

ORDER
- against ~
19 Civ. 9187 (NRB)

YocO INC., M.A.X. SPORTS ENTERPRISE
INC., and DOES 1-10,

Defendant.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Having reviewed the parties’ pre-motion letters, dated
March 6, 2020 and March 11, 2020, the Court has determined that
plaintiff may bring its motion without the necessity of a pre-
motion conference. The parties should confer on a briefing
schedule agreeable to both sides, in which no more than sixty (60)
days elapse from the filing of the plaintiff’s motion to the filing
of the plaintiff=s reply.

Dated: New York, ,New York
March / Y 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
